PER CURIAM.
Case No. DD-207 is an appeal from an order denying postconviction relief under Florida Rule of Criminal Procedure 3.850. The public defender representing appellant filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We then allowed appellant a period of time within which to file a brief in proper person. Instead of only filing a brief, appellant filed a petition for habeas corpus covering the same subject matter and a brief in proper person therewith. We then entered an order consolidating the two cases, denying the petition for habeas corpus and ruling that we would consider appellant’s habeas corpus brief as his brief on the appeal. Upon consideration of the record and the brief, the order of the trial court is
AFFIRMED.
RAWLS, Acting C. J., and McCORD and SMITH, JJ., concur.